            Case 1:20-cv-03905-RA Document 15 Filed 06/22/20 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6/22/2020


 623 METACOM INC. d/b/a HOMETOWN
 TAVERN, individually and on behalf of all
 others similarly situated,

                            Plaintiff,                          No. 20-CV-3905 (RA)

                       v.                                     ORDER AND NOTICE
                                                            OF INITIAL CONFERENCE
 CERTAIN UNDERWRITERS AT
 LLOYD’S, LONDON SUBSCRIBING TO
 POLICY NO. XSZ146282,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

               ORDERED that, by July 17, 2020, the parties submit a joint letter, not to exceed

five (5) pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity’s members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;

       5.      A brief description of prior settlement discussions (without disclosing the
               parties’ offers or settlement positions) and the prospect of settlement;

       6.      The estimated length of trial; and
            Case 1:20-cv-03905-RA Document 15 Filed 06/22/20 Page 2 of 3



       7.      Any other information that the parties believe may assist the Court in
               advancing the case to settlement or trial, including, but not limited to, a
               description of any dispositive issue or novel issue raised by the case.

               IT IS FURTHER ORDERED that, by July 17, 2020, the parties jointly submit to

the Court a proposed case management plan and scheduling order. A template for the order is

available at https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court’s Electronic

Case Filing (ECF) Rules & Instructions, which were updated on April 1, 2020, and are available

at https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual Rules

and Practices with respect to communications with Chambers and related matters.

               IT IS FURTHER ORDERED that counsel for all parties appear for an initial

status conference on July 24, 2020 at 11:45 a.m. In light of the COVID-19 crisis, the Court will

hold this conference by telephone. The parties shall use the dial-in information provided below

to call into the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This

conference line is open to the public.

               IT IS FURTHER ORDERED that, in their joint letter due by July 17, 2020, the

parties shall also indicate whether they can do without a conference altogether. If so, the Court

may enter a case management plan and scheduling order and the parties need not appear. If not,

the Court will hold the initial conference by telephone, as indicated above. In any event, counsel

should review and comply with the Court’s Emergency Individual Rules and Practices in Light

of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.




                                                     2
          Case 1:20-cv-03905-RA Document 15 Filed 06/22/20 Page 3 of 3



               Plaintiff is ordered to serve Defendants with a copy of this order and to file an

affidavit on ECF certifying that such service has been effectuated.

SO ORDERED.

Dated:    June 22, 2020
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                     3
